FILED
                            NOT FOR PUBLICATION                             AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JASON OKON, husband; et al.,                     No. 09-16027

              Plaintiffs,                        D.C. No. 2:09-cv-00347-NVW

  and
                                                 MEMORANDUM *
BILL STOLLER, on behalf of himself and
all others similarly situated,

              Plaintiff - Appellant,

  v.

CITY OF PHOENIX, a municipality
incorporated under the laws of Arizona; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                             Submitted July 19, 2010 **


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Bill Stoller appeals pro se from the district court’s judgment dismissing

plaintiffs’ 42 U.S.C. § 1983 action alleging that defendants promote customs,

usages, and practices that discourage the lawful enforcement of federal

immigration laws. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Barren v. Harrington, 152 F.3d 1193, 1994 (9th Cir. 1998) (order). We

affirm.

       The district court properly concluded that defendants are immune under

Arizona law. See Ariz. Rev. Stat. Ann. §§ 12-820.01 & 12-801.02 (2010)

(providing immunity for public entities and public employees acting within the

scope of their employment); see also AlliedSignal, Inc. v. City of Phoenix, 182 F.3d

692, 695 (9th Cir. 1999) (a public entity is immune for actions involving the

determination of a “fundamental governmental policy”). Moreover, Stoller failed

to state an equal protection claim. See Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949

(2009) (“[A] complaint must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”) (citation and internal quotation

marks omitted).

       Stoller’s remaining contentions are unpersuasive.

       AFFIRMED.


                                             2                                     09-16027